Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered. Claims 1-8, 10-18, and 20 have been amended. Claims 21-22 have been added. Claims 1-8, 10-18, and 20-22 remain pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot in view of new ground of rejection. See rejections below for details.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-18, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added recitation of “the first availability status corresponds to an availability of the user with respect to the first additional user and is representative of a first availability mode of a plurality of selectable availability modes, and the second availability status corresponds to an availability of the user with respect to the second additional user and is representative of a second availability mode of the plurality of selectable availability modes, the second availability mode different from the first availability mode … the first appearance attribute configured to indicate an availability of the user for impromptu communications and for formally-initiated communication sessions with respect to the first additional user, and applying, based on the second availability status, a second appearance attribute to the second profile icon, the second appearance attribute different from the first appearance attribute and configured to indicate an availability of the user for impromptu communications and for formally-initiated communication sessions with respect to the second additional user” within claims 1, 12, 20 appear to constitute new matter. In particular, Applicant does not point to, nor was the Examiner able to find, any support for the above limitation. As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims.
Claims 2-8, 10-11, 13-18, and 21-22 incorporate the deficiencies of independent claims 1, 12, 20, through dependency, and are also rejected.

5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 12, and 20 recite “the first availability status corresponds to an availability of the user with respect to the first additional user and is representative of a first availability mode of a plurality of selectable availability modes, and the second availability status corresponds to an availability of the user with respect to the second additional user and is representative of a second availability mode of the plurality of selectable availability modes, the second availability mode different from the first availability mode … the first appearance attribute configured to indicate an availability of the user for impromptu communications and for formally-initiated communication sessions with respect to the first additional user, and applying, based on the second availability status, a second appearance attribute to the second profile icon, the second appearance attribute different from the first appearance attribute and configured to indicate an availability of the user for impromptu communications and for formally-initiated communication sessions with respect to the second additional user.” It is unclear how the second appearance attribute different from the first appearance attribute even though they both indicate the same availability status of “an availability of the user for impromptu communications and for formally-initiated communication sessions with respect to the second additional user.” For the purpose of prior art analysis, Examiner assumes Applicant indicates two different availability statuses for both the first and second appearance attributes.
Claims 2-8, 10-11, 13-18, and 21-22 incorporate the deficiencies of independent claims 1, 12, 20, through dependency, and are also rejected.

Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-2, 4-8, 10-12, 14-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Leacock et al. (U.S. Patent Application Pub. No. US 20160163070 A1) in view of Lee (U.S. Patent Application Pub. No. US 20090170480 A1).

	Claim 1: Leacock teaches a method comprising: 
determining, by a communication provider system (i.e. fig. 1, a system; para. [0052]), a virtual location status for a user (i.e. FIG. 4 shows an exemplary graphical user interface 300 that is generated by an example of the communications application 26 in a window 302 on a display of the client network node from which a user of the client application (“Art” in this example) is operating; para. [0074]), the virtual location status representative of a virtual location of the user within a shared virtual space the user shares with a first additional user and a second additional user (i.e. figs. 2, 4, the position of a communicant's sprite adjacent the view screen prop indicates that the communicant currently is sharing or is about to share an application with the other communicants in the virtual area. In addition, the avatar of each communicant who is viewing a shared application is depicted with a pair of “eyes” 130 to indicate that the represented communicants are viewing the content being shared in connection with the view screen props (see, e.g., the avatars of Art and Dan in FIG. 4); para. [0086]); 
determining, by the communication provider system, a first availability status and a second availability status for the user (i.e. In the people and viewer panels 304, 306 of the graphical user interface 300, each communicant is represented graphically by a respective circular sprite (or avatar) that is associated with a respective user name of the communicant (i.e., “Art,” “Beth,” “Carl,” “Dan,” “Ed,” “Fran,” and “Garth”) and an optional status line that includes additional information about the communicant, such as location of presence (e.g., a virtual area application or a zone of that sever application); availability (e.g., busy, idle), a status message (e.g., “Out of the office next Wednesday”), and the name of the client node from which the communicant is operating (e.g., “workstation 1” or “mobile phone”); para. [0082]), wherein: 
the first availability status corresponds to an availability of the user with respect to the first additional user and is representative of a first availability mode of a plurality of selectable availability modes (i.e. In the people and viewer panels 304, 306 of the graphical user interface 300, each communicant is represented graphically by a respective circular sprite (or avatar) that is associated with a respective user name of the communicant (i.e., “Art,” “Beth,” “Carl,” “Dan,” “Ed,” “Fran,” and “Garth”) and an optional status line that includes additional information about the communicant, such as location of presence (e.g., a virtual area application or a zone of that sever application); availability (e.g., busy, idle), a status message (e.g., “Out of the office next Wednesday”), and the name of the client node from which the communicant is operating (e.g., “workstation 1” or “mobile phone”); para. [0082]), and 
the second availability status corresponds to an availability of the user with respect to the second additional user and is representative of a second availability mode of the plurality of selectable availability modes (i.e. In the people and viewer panels 304, 306 of the graphical user interface 300, each communicant is represented graphically by a respective circular sprite (or avatar) that is associated with a respective user name of the communicant (i.e., “Art,” “Beth,” “Carl,” “Dan,” “Ed,” “Fran,” and “Garth”) and an optional status line that includes additional information about the communicant, such as location of presence (e.g., a virtual area application or a zone of that sever application); availability (e.g., busy, idle), a status message (e.g., “Out of the office next Wednesday”), and the name of the client node from which the communicant is operating (e.g., “workstation 1” or “mobile phone”); para. [0082]); and  
presenting, by the communication provider system, a representation of the shared virtual space to the first additional user in a first communication interface and to the second additional user in a second communication interface (i.e. figs. 1- 4, the position of a communicant's sprite adjacent the view screen prop indicates that the communicant currently is sharing or is about to share an application with the other communicants in the virtual area. In addition, the avatar of each communicant who is viewing a shared application is depicted with a pair of “eyes” 130 to indicate that the represented communicants are viewing the content being shared in connection with the view screen props (see, e.g., the avatars of Art and Dan in FIG. 4); para. [0086]), the presenting including: 
displaying, based on the virtual location status, a first profile icon at a particular location in the shared virtual space represented within the first communication interface and a second profile icon at the particular location in the shared virtual space represented within the second communication interface, the particular location in the shared virtual space indicating the virtual location of the user within the shared virtual space (i.e. figs. 1- 4, the position of a communicant's sprite adjacent the view screen prop indicates that the communicant currently is sharing or is about to share an application with the other communicants in the virtual area. In addition, the avatar of each communicant who is viewing a shared application is depicted with a pair of “eyes” 130 to indicate that the represented communicants are viewing the content being shared in connection with the view screen props (see, e.g., the avatars of Art and Dan in FIG. 4); para. [0086]),
applying, based on the first availability status, a first appearance attribute to the first profile icon, the first appearance attribute configured to indicate an availability of the user for impromptu communications and for formally-initiated communication sessions with respect to the first additional user (i.e. figs. 1- 4, the position of a communicant's sprite adjacent the view screen prop indicates that the communicant currently is sharing or is about to share an application with the other communicants in the virtual area. In addition, the avatar of each communicant who is viewing a shared application is depicted with a pair of “eyes” 130 to indicate that the represented communicants are viewing the content being shared in connection with the view screen props (see, e.g., the avatars of Art and Dan in FIG. 4); para. [0086]), and 
applying, based on the second availability status, a second appearance attribute to the second profile icon, and configured to indicate an availability of the user for impromptu communications and for formally-initiated communication sessions with respect to the second additional user (i.e. figs. 1- 4, the position of a communicant's sprite adjacent the view screen prop indicates that the communicant currently is sharing or is about to share an application with the other communicants in the virtual area. In addition, the avatar of each communicant who is viewing a shared application is depicted with a pair of “eyes” 130 to indicate that the represented communicants are viewing the content being shared in connection with the view screen props (see, e.g., the avatars of Art and Dan in FIG. 4); para. [0086]).
Leacock does not explicitly teach the second availability mode different from the first availability mode; the second appearance attribute different from the first appearance attribute.
However, Lee teaches determining, by the communication provider system, a first availability status and a second availability status for the user (i.e. fig. 5, contact listings 502 can display the states of the user's contacts as states 504. For example, state 504 can appear as a green, red or yellow dot depending on whether the state of a contact is "available," "away," or "idle," respectively; para. [0054]), wherein: 
the first availability status corresponds to an availability of the user with respect to the first additional user and is representative of a first availability mode of a plurality of selectable availability modes (i.e. fig. 5, contact listings 502 can display the states of the user's contacts as states 504. For example, state 504 can appear as a green, red or yellow dot depending on whether the state of a contact is "available," "away," or "idle," respectively; para. [0054]), and 
the second availability status corresponds to an availability of the user with respect to the second additional user and is representative of a second availability mode of the plurality of selectable availability modes (i.e. fig. 5, contact listings 502 can display the states of the user's contacts as states 504. For example, state 504 can appear as a green, red or yellow dot depending on whether the state of a contact is "available," "away," or "idle," respectively; para. [0054]), the second availability mode different from the first availability mode (i.e. display screen 600 can include "CUSTOMIZED INFORMATION" option 604, which can allow the communications device to customize the display of the user's information for subsets of contacts (e.g., individual contacts or groups of contacts) in contact listings 502 (FIG. 5). For example, the user may want to appear "away" to his boss and "available" to everyone else on his contact list. In response to the user selecting "CUSTOMIZED INFORMATION" option 604, the communications device can provide options for the user to customize the information displayed to subsets of contacts. A more detailed description of "CUSTOMIZED INFORMATION" option 604 is provided in FIG. 10; para. [0064]); and  
applying, based on the first availability status, a first appearance attribute to the first profile icon, the first appearance attribute configured to indicate an availability of the user for impromptu communications and for formally-initiated communication sessions with respect to the first additional user (i.e. fig. 5, contact listings 502 can display the states of the user's contacts as states 504. For example, state 504 can appear as a green, red or yellow dot depending on whether the state of a contact is "available," "away," or "idle," respectively; para. [0054]), and 
applying, based on the second availability status, a second appearance attribute to the second profile icon, the second appearance attribute different from the first appearance attribute (i.e. display screen 600 can include "CUSTOMIZED INFORMATION" option 604, which can allow the communications device to customize the display of the user's information for subsets of contacts (e.g., individual contacts or groups of contacts) in contact listings 502 (FIG. 5). For example, the user may want to appear "away" to his boss and "available" to everyone else on his contact list. In response to the user selecting "CUSTOMIZED INFORMATION" option 604, the communications device can provide options for the user to customize the information displayed to subsets of contacts. A more detailed description of "CUSTOMIZED INFORMATION" option 604 is provided in FIG. 10; para. [0064]) and configured to indicate an availability of the user for impromptu communications and for formally-initiated communication sessions with respect to the second additional user (i.e. fig. 5, contact listings 502 can display the states of the user's contacts as states 504. For example, state 504 can appear as a green, red or yellow dot depending on whether the state of a contact is "available," "away," or "idle," respectively; para. [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Leacock to include the feature of Lee. One would have been motivated to make this modification because it provides systems and methods for intelligent communications between devices, in which the system can select appropriate communication modes for incoming communications requests based on a user's preferences and availability.

Claim 2: Leacock and Lee teach the method of claim 1. Leacock further teaches wherein the first profile icon indicates an identity of the user (i.e. fig. 4, each communicant is represented graphically by a respective circular sprite (or avatar) that is associated with a respective user name of the communicant (i.e., “Art,” “Beth,” “Carl,” “Dan,” “Ed,” “Fran,” and “Garth”) and an optional status line that includes additional information about the communicant, such as location of presence (e.g., a virtual area application or a zone of that sever application); para. [0082]), the identity indicated by an image representing the user included within the first and second profile icons (i.e. fig. 4, each communicant is represented graphically by a respective circular sprite (or avatar) that is associated with a respective user name of the communicant (i.e., “Art,” “Beth,” “Carl,” “Dan,” “Ed,” “Fran,” and “Garth”); para. [0082]).

Claim 4: Leacock and Lee teach the method of claim 1. Leacock further teaches wherein the first availability mode represented by the first availability status is a first availability mode indicating that the user: is available to engage in an impromptu communication with the first additional user, and is available to engage in a formally-initiated communication session with the first additional user (i.e. fig. 4, When a communicant's speakers are on, the headphones graphic 338 is present (see sprites Art, Carl, and Dan) and, when a communicant's speakers are off, the headphones graphic 338 is absent (see sprites Beth and Ed). The “on” or “off” state of the communicant's microphone is depicted by the presence or absence of a microphone graphic 340 on the communicant's sprite; para. [0083]).

Claim 5: Leacock and Lee teach the method of claim 1. Leacock further teaches wherein the first availability mode represented by the first availability status is a second availability mode indicating that the user: is unavailable to engage in an impromptu communication with the first additional user, and is available to engage in a formally-initiated communication session with the first additional user (i.e. fig. 4, When a communicant's speakers are on, the headphones graphic 338 is present (see sprites Art, Carl, and Dan) and, when a communicant's speakers are off, the headphones graphic 338 is absent (see sprites Beth and Ed). The “on” or “off” state of the communicant's microphone is depicted by the presence or absence of a microphone graphic 340 on the communicant's sprite; para. [0083]).

Claim 6: Leacock and Lee teach the method of claim 1. Leacock further teaches wherein the fist availability mode represented by the first availability status is a third availability mode indicating that the user: is unavailable to engage in an impromptu communication with the first additional user, and is unavailable to engage in a formally-initiated communication session with the first additional user (i.e. availability (e.g., busy, idle); para. [0082]).

Claim 7: Leacock and Lee teach the method of claim 1. Leacock further teaches comprising: detecting, by the communication provider system during the displaying of the first profile icon and the second profile icon, that the user logs out of a communication interface by way of which the representation of the shared virtual space is presented to the user; and ceasing displaying, by the communication provider system in response to the detecting that the user logs out, the first profile icon within the first communication interface and the second profile icon within the second communication interface (i.e. fig. 4, offline communicant with no displayed in the virtual shared space; para. [0112]).

Claim 8: Leacock and Lee teach the method of claim 1. Leacock further teaches comprising: detecting, by the communication provider system during the displaying of the first profile icon (i.e. The headphones graphic 338 and the microphone graphic 340 provide visual cues of the on or off states of the communicant's sound playback and microphone devices; para. [0083]), that the user commences a formally-initiated communication session with another user; and automatically updating, by the communication provider system in response to the detecting that the user commences the formally-initiated communication session, the first and second appearance attributes applied to the first and second profile icons to represent updated availability modes (i.e. The headphones graphic 338 and the microphone graphic 340 provide visual cues of the on or off states of the communicant's sound playback and microphone devices. In addition, the current activity state of a communicant's microphone channel is indicated by a dynamic visualization that lightens and darkens the communicant's avatar in realtime to reflect the presence or absence of audio data on the microphone channel; para. [0083]).

Claim 10: Leacock and Lee teach the method of claim 1. Leacock further teaches wherein: the shared virtual space is a virtual office space associated with an organization employing a workforce of employees that includes the user and the first and second additional users (i.e. FIG. 2 shows an example of a two-dimensional visualization of a virtual area 100 (i.e., the Sococo HQ virtual area). The Sococo HQ virtual area 100 includes a lobby 102, a Main conference room 104, a West Conference room 106, an East Conference room 108, a West Nook zone 110, an East Nook zone 112, a Courtyard zone 114, and sixteen offices; para. [0071]); the virtual office space is not based on any physical office space used by the organization (i.e. A “virtual area” (also referred to as an “area,” a “place,” or a “space”) is a representation of a computer-managed space or scene; para. [0047]); the user is located at a first physical location remote from any physical office space used by the organization; the first additional user is located at a second physical location remote from the first physical location and from any physical office space used by the organization; and the second additional user is located at a third physical location remote from the first and second physical locations and from any physical office space used by the organization (i.e. FIG. 1 shows an example of a network communications environment 10 that includes a first client network node 12 (Client Node A), a second client network node 14 (Client Network Node B), a virtual area platform 18 and an optional proxy node 19 that are interconnected by a network 20. The network 20 may include one or more of any of a local area network (LAN), a metropolitan area network (MAN), and a wide area network (WAN) (e.g., the internet); para. [0052]).

Claim 11: Leacock and Lee teach the method of claim 1. Leacock further teaches wherein: the shared virtual space is a virtual office space associated with an organization employing a workforce of employees that includes the user and the first and second additional users (i.e. FIG. 2 shows an example of a two-dimensional visualization of a virtual area 100 (i.e., the Sococo HQ virtual area). The Sococo HQ virtual area 100 includes a lobby 102, a Main conference room 104, a West Conference room 106, an East Conference room 108, a West Nook zone 110, an East Nook zone 112, a Courtyard zone 114, and sixteen offices; para. [0071]); the virtual office space is based on a physical office space used by the organization (i.e. a virtual area is designed to simulate a physical, real-world space. For example, using a traditional computer monitor, a virtual area may be visualized as a two-dimensional graphic of a three-dimensional computer-generated space; para. [0047]); the user is located at the physical office space used by the organization; the first additional user is located at a first physical location remote from the physical office space used by the organization; and the second additional user is located at a second physical location remote from the first physical location and the physical office space used by the organization (i.e. FIG. 1 shows an example of a network communications environment 10 that includes a first client network node 12 (Client Node A), a second client network node 14 (Client Network Node B), a virtual area platform 18 and an optional proxy node 19 that are interconnected by a network 20. The network 20 may include one or more of any of a local area network (LAN), a metropolitan area network (MAN), and a wide area network (WAN) (e.g., the internet); para. [0052]).

Claim 12: Leacock teaches a system comprising: 
a memory storing instructions (i.e. A “computer” is any machine, device, or apparatus that processes data according to computer-readable instructions that are stored on a computer-readable medium either temporarily or permanently; para. [0036]); and
a processor communicatively coupled to the memory and configured to execute the instruction to (i.e. The processor 24 executes at least one virtual area communications application 26 that is stored in the memory 22; para. [0053]):
determine a virtual location status for a user (i.e. FIG. 4 shows an exemplary graphical user interface 300 that is generated by an example of the communications application 26 in a window 302 on a display of the client network node from which a user of the client application (“Art” in this example) is operating; para. [0074]), the virtual location status representative of a virtual location of the user within a shared virtual space the user shares with a first additional user and a second additional user (i.e. figs. 2, 4, the position of a communicant's sprite adjacent the view screen prop indicates that the communicant currently is sharing or is about to share an application with the other communicants in the virtual area. In addition, the avatar of each communicant who is viewing a shared application is depicted with a pair of “eyes” 130 to indicate that the represented communicants are viewing the content being shared in connection with the view screen props (see, e.g., the avatars of Art and Dan in FIG. 4); para. [0086]); 
determine a first availability status and a second availability status for the user (i.e. In the people and viewer panels 304, 306 of the graphical user interface 300, each communicant is represented graphically by a respective circular sprite (or avatar) that is associated with a respective user name of the communicant (i.e., “Art,” “Beth,” “Carl,” “Dan,” “Ed,” “Fran,” and “Garth”) and an optional status line that includes additional information about the communicant, such as location of presence (e.g., a virtual area application or a zone of that sever application); availability (e.g., busy, idle), a status message (e.g., “Out of the office next Wednesday”), and the name of the client node from which the communicant is operating (e.g., “workstation 1” or “mobile phone”); para. [0082]), wherein: 
the first availability status corresponds to an availability of the user with respect to the first additional user and is representative of a first availability mode of a plurality of selectable availability modes (i.e. In the people and viewer panels 304, 306 of the graphical user interface 300, each communicant is represented graphically by a respective circular sprite (or avatar) that is associated with a respective user name of the communicant (i.e., “Art,” “Beth,” “Carl,” “Dan,” “Ed,” “Fran,” and “Garth”) and an optional status line that includes additional information about the communicant, such as location of presence (e.g., a virtual area application or a zone of that sever application); availability (e.g., busy, idle), a status message (e.g., “Out of the office next Wednesday”), and the name of the client node from which the communicant is operating (e.g., “workstation 1” or “mobile phone”); para. [0082]), and 
the second availability status corresponds to an availability of the user with respect to the second additional user and is representative of a second availability mode of the plurality of selectable availability modes (i.e. In the people and viewer panels 304, 306 of the graphical user interface 300, each communicant is represented graphically by a respective circular sprite (or avatar) that is associated with a respective user name of the communicant (i.e., “Art,” “Beth,” “Carl,” “Dan,” “Ed,” “Fran,” and “Garth”) and an optional status line that includes additional information about the communicant, such as location of presence (e.g., a virtual area application or a zone of that sever application); availability (e.g., busy, idle), a status message (e.g., “Out of the office next Wednesday”), and the name of the client node from which the communicant is operating (e.g., “workstation 1” or “mobile phone”); para. [0082]); and  
present a representation of the shared virtual space to the first additional user in a first communication interface and to the second additional user in a second communication interface (i.e. figs. 1- 4, the position of a communicant's sprite adjacent the view screen prop indicates that the communicant currently is sharing or is about to share an application with the other communicants in the virtual area. In addition, the avatar of each communicant who is viewing a shared application is depicted with a pair of “eyes” 130 to indicate that the represented communicants are viewing the content being shared in connection with the view screen props (see, e.g., the avatars of Art and Dan in FIG. 4); para. [0086]), the presenting including: 
displaying, based on the virtual location status, a first profile icon at a particular location in the shared virtual space represented within the first communication interface and a second profile icon at the particular location in the shared virtual space represented within the second communication interface, the particular location in the shared virtual space indicating the virtual location of the user within the shared virtual space (i.e. figs. 1- 4, the position of a communicant's sprite adjacent the view screen prop indicates that the communicant currently is sharing or is about to share an application with the other communicants in the virtual area. In addition, the avatar of each communicant who is viewing a shared application is depicted with a pair of “eyes” 130 to indicate that the represented communicants are viewing the content being shared in connection with the view screen props (see, e.g., the avatars of Art and Dan in FIG. 4); para. [0086]),
applying, based on the first availability status, a first appearance attribute to the first profile icon, the first appearance attribute configured to indicate an availability of the user for impromptu communications and for formally-initiated communication sessions with respect to the first additional user (i.e. figs. 1- 4, the position of a communicant's sprite adjacent the view screen prop indicates that the communicant currently is sharing or is about to share an application with the other communicants in the virtual area. In addition, the avatar of each communicant who is viewing a shared application is depicted with a pair of “eyes” 130 to indicate that the represented communicants are viewing the content being shared in connection with the view screen props (see, e.g., the avatars of Art and Dan in FIG. 4); para. [0086]), and 
applying, based on the second availability status, a second appearance attribute to the second profile icon, and configured to indicate an availability of the user for impromptu communications and for formally-initiated communication sessions with respect to the second additional user (i.e. figs. 1- 4, the position of a communicant's sprite adjacent the view screen prop indicates that the communicant currently is sharing or is about to share an application with the other communicants in the virtual area. In addition, the avatar of each communicant who is viewing a shared application is depicted with a pair of “eyes” 130 to indicate that the represented communicants are viewing the content being shared in connection with the view screen props (see, e.g., the avatars of Art and Dan in FIG. 4); para. [0086]).
Leacock does not explicitly teach the second availability mode different from the first availability mode; the second appearance attribute different from the first appearance attribute.
However, Lee teaches determine a first availability status and a second availability status for the user (i.e. fig. 5, contact listings 502 can display the states of the user's contacts as states 504. For example, state 504 can appear as a green, red or yellow dot depending on whether the state of a contact is "available," "away," or "idle," respectively; para. [0054]), wherein: 
the first availability status corresponds to an availability of the user with respect to the first additional user and is representative of a first availability mode of a plurality of selectable availability modes (i.e. fig. 5, contact listings 502 can display the states of the user's contacts as states 504. For example, state 504 can appear as a green, red or yellow dot depending on whether the state of a contact is "available," "away," or "idle," respectively; para. [0054]), and 
the second availability status corresponds to an availability of the user with respect to the second additional user and is representative of a second availability mode of the plurality of selectable availability modes (i.e. fig. 5, contact listings 502 can display the states of the user's contacts as states 504. For example, state 504 can appear as a green, red or yellow dot depending on whether the state of a contact is "available," "away," or "idle," respectively; para. [0054]), the second availability mode different from the first availability mode (i.e. display screen 600 can include "CUSTOMIZED INFORMATION" option 604, which can allow the communications device to customize the display of the user's information for subsets of contacts (e.g., individual contacts or groups of contacts) in contact listings 502 (FIG. 5). For example, the user may want to appear "away" to his boss and "available" to everyone else on his contact list. In response to the user selecting "CUSTOMIZED INFORMATION" option 604, the communications device can provide options for the user to customize the information displayed to subsets of contacts. A more detailed description of "CUSTOMIZED INFORMATION" option 604 is provided in FIG. 10; para. [0064]); and  
applying, based on the first availability status, a first appearance attribute to the first profile icon, the first appearance attribute configured to indicate an availability of the user for impromptu communications and for formally-initiated communication sessions with respect to the first additional user (i.e. fig. 5, contact listings 502 can display the states of the user's contacts as states 504. For example, state 504 can appear as a green, red or yellow dot depending on whether the state of a contact is "available," "away," or "idle," respectively; para. [0054]), and 
applying, based on the second availability status, a second appearance attribute to the second profile icon, the second appearance attribute different from the first appearance attribute (i.e. display screen 600 can include "CUSTOMIZED INFORMATION" option 604, which can allow the communications device to customize the display of the user's information for subsets of contacts (e.g., individual contacts or groups of contacts) in contact listings 502 (FIG. 5). For example, the user may want to appear "away" to his boss and "available" to everyone else on his contact list. In response to the user selecting "CUSTOMIZED INFORMATION" option 604, the communications device can provide options for the user to customize the information displayed to subsets of contacts. A more detailed description of "CUSTOMIZED INFORMATION" option 604 is provided in FIG. 10; para. [0064]) and configured to indicate an availability of the user for impromptu communications and for formally-initiated communication sessions with respect to the second additional user (i.e. fig. 5, contact listings 502 can display the states of the user's contacts as states 504. For example, state 504 can appear as a green, red or yellow dot depending on whether the state of a contact is "available," "away," or "idle," respectively; para. [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Leacock to include the feature of Lee. One would have been motivated to make this modification because it provides systems and methods for intelligent communications between devices, in which the system can select appropriate communication modes for incoming communications requests based on a user's preferences and availability.

Claim 14: Leacock and Lee teach the system of claim 12. Leacock further teaches wherein the first availability mode represented by the first availability status is a first availability mode indicating that the user: is available to engage in an impromptu communication with the first additional user, and is available to engage in a formally-initiated communication session with the first additional user (i.e. fig. 4, When a communicant's speakers are on, the headphones graphic 338 is present (see sprites Art, Carl, and Dan) and, when a communicant's speakers are off, the headphones graphic 338 is absent (see sprites Beth and Ed). The “on” or “off” state of the communicant's microphone is depicted by the presence or absence of a microphone graphic 340 on the communicant's sprite; para. [0083]).

Claim 15: Leacock and Lee teach the system of claim 12. Leacock further teaches wherein the first availability mode represented by the first availability status is a second availability mode indicating that the user: is unavailable to engage in an impromptu communication with the first additional user, and is available to engage in a formally-initiated communication session with the first additional user (i.e. fig. 4, When a communicant's speakers are on, the headphones graphic 338 is present (see sprites Art, Carl, and Dan) and, when a communicant's speakers are off, the headphones graphic 338 is absent (see sprites Beth and Ed). The “on” or “off” state of the communicant's microphone is depicted by the presence or absence of a microphone graphic 340 on the communicant's sprite; para. [0083]).

Claim 16: Leacock and Lee teach the system of claim 12. Leacock further teaches wherein the first availability mode represented by the first availability status is a third availability mode indicating that the user: is unavailable to engage in an impromptu communication with the first additional user, and is unavailable to engage in a formally-initiated communication session with the first additional user (i.e. availability (e.g., busy, idle); para. [0082]).

Claim 17: Leacock and Lee teach the system of claim 12. Leacock further teaches wherein the processor is further configured to execute the instructions to: detect, during the displaying of the first profile icon and the second profile icon, that the user logs out of a communication interface by way of which the representation of the shared virtual space is presented to the user; and cease displaying, in response to the detecting that the user logs out, the first profile icon within the first communication interface and the second profile icon within the second communication interface (i.e. fig. 4, offline communicant with no displayed in the virtual shared space; para. [0112]).

Claim 18: Leacock and Lee teach the system of claim 12. Leacock further teaches wherein the processor is further configured to execute the instructions to: detect, during the displaying of the first profile icon (i.e. the headphones graphic 338 and the microphone graphic 340 provide visual cues of the on or off states of the communicant's sound playback and microphone devices; para. [0083]), that the user commences a formally-initiated communication session with another user; and automatically update, in response to the detecting that the user commences the formally-initiated communication session, the first and second appearance attributes applied to the first and second profile icons to represent updated availability modes (i.e. The headphones graphic 338 and the microphone graphic 340 provide visual cues of the on or off states of the communicant's sound playback and microphone devices. In addition, the current activity state of a communicant's microphone channel is indicated by a dynamic visualization that lightens and darkens the communicant's avatar in realtime to reflect the presence or absence of audio data on the microphone channel; para. [0083]).

Claim 20: Leacock teaches a non-transitory computer-readable medium storing instructions that, when executed (i.e. A “computer” is any machine, device, or apparatus that processes data according to computer-readable instructions that are stored on a computer-readable medium either temporarily or permanently; para. [0036]), direct a processor (i.e. the processor 24 executes at least one virtual area communications application 26 that is stored in the memory 22; para. [0053]) of a computing device (i.e. fig. 1, a device; para. [0054]) to: 
determine a virtual location status for a user (i.e. FIG. 4 shows an exemplary graphical user interface 300 that is generated by an example of the communications application 26 in a window 302 on a display of the client network node from which a user of the client application (“Art” in this example) is operating; para. [0074]), the virtual location status representative of a virtual location of the user within a shared virtual space the user shares with a first additional user and a second additional user (i.e. figs. 2, 4, the position of a communicant's sprite adjacent the view screen prop indicates that the communicant currently is sharing or is about to share an application with the other communicants in the virtual area. In addition, the avatar of each communicant who is viewing a shared application is depicted with a pair of “eyes” 130 to indicate that the represented communicants are viewing the content being shared in connection with the view screen props (see, e.g., the avatars of Art and Dan in FIG. 4); para. [0086]); 
determining a first availability status and a second availability status for the user (i.e. In the people and viewer panels 304, 306 of the graphical user interface 300, each communicant is represented graphically by a respective circular sprite (or avatar) that is associated with a respective user name of the communicant (i.e., “Art,” “Beth,” “Carl,” “Dan,” “Ed,” “Fran,” and “Garth”) and an optional status line that includes additional information about the communicant, such as location of presence (e.g., a virtual area application or a zone of that sever application); availability (e.g., busy, idle), a status message (e.g., “Out of the office next Wednesday”), and the name of the client node from which the communicant is operating (e.g., “workstation 1” or “mobile phone”); para. [0082]), wherein: 
the first availability status corresponds to an availability of the user with respect to the first additional user and is representative of a first availability mode of a plurality of selectable availability modes (i.e. In the people and viewer panels 304, 306 of the graphical user interface 300, each communicant is represented graphically by a respective circular sprite (or avatar) that is associated with a respective user name of the communicant (i.e., “Art,” “Beth,” “Carl,” “Dan,” “Ed,” “Fran,” and “Garth”) and an optional status line that includes additional information about the communicant, such as location of presence (e.g., a virtual area application or a zone of that sever application); availability (e.g., busy, idle), a status message (e.g., “Out of the office next Wednesday”), and the name of the client node from which the communicant is operating (e.g., “workstation 1” or “mobile phone”); para. [0082]), and 
the second availability status corresponds to an availability of the user with respect to the second additional user and is representative of a second availability mode of the plurality of selectable availability modes (i.e. In the people and viewer panels 304, 306 of the graphical user interface 300, each communicant is represented graphically by a respective circular sprite (or avatar) that is associated with a respective user name of the communicant (i.e., “Art,” “Beth,” “Carl,” “Dan,” “Ed,” “Fran,” and “Garth”) and an optional status line that includes additional information about the communicant, such as location of presence (e.g., a virtual area application or a zone of that sever application); availability (e.g., busy, idle), a status message (e.g., “Out of the office next Wednesday”), and the name of the client node from which the communicant is operating (e.g., “workstation 1” or “mobile phone”); para. [0082]); and  
present a representation of the shared virtual space to the first additional user in a first communication interface and to the second additional user in a second communication interface (i.e. figs. 1- 4, the position of a communicant's sprite adjacent the view screen prop indicates that the communicant currently is sharing or is about to share an application with the other communicants in the virtual area. In addition, the avatar of each communicant who is viewing a shared application is depicted with a pair of “eyes” 130 to indicate that the represented communicants are viewing the content being shared in connection with the view screen props (see, e.g., the avatars of Art and Dan in FIG. 4); para. [0086]), the presenting including: 
displaying, based on the virtual location status, a first profile icon at a particular location in the shared virtual space represented within the first communication interface and a second profile icon at the particular location in the shared virtual space represented within the second communication interface, the particular location in the shared virtual space indicating the virtual location of the user within the shared virtual space (i.e. figs. 1- 4, the position of a communicant's sprite adjacent the view screen prop indicates that the communicant currently is sharing or is about to share an application with the other communicants in the virtual area. In addition, the avatar of each communicant who is viewing a shared application is depicted with a pair of “eyes” 130 to indicate that the represented communicants are viewing the content being shared in connection with the view screen props (see, e.g., the avatars of Art and Dan in FIG. 4); para. [0086]),
applying, based on the first availability status, a first appearance attribute to the first profile icon, the first appearance attribute configured to indicate an availability of the user for impromptu communications and for formally-initiated communication sessions with respect to the first additional user (i.e. figs. 1- 4, the position of a communicant's sprite adjacent the view screen prop indicates that the communicant currently is sharing or is about to share an application with the other communicants in the virtual area. In addition, the avatar of each communicant who is viewing a shared application is depicted with a pair of “eyes” 130 to indicate that the represented communicants are viewing the content being shared in connection with the view screen props (see, e.g., the avatars of Art and Dan in FIG. 4); para. [0086]), and 
applying, based on the second availability status, a second appearance attribute to the second profile icon, and configured to indicate an availability of the user for impromptu communications and for formally-initiated communication sessions with respect to the second additional user (i.e. figs. 1- 4, the position of a communicant's sprite adjacent the view screen prop indicates that the communicant currently is sharing or is about to share an application with the other communicants in the virtual area. In addition, the avatar of each communicant who is viewing a shared application is depicted with a pair of “eyes” 130 to indicate that the represented communicants are viewing the content being shared in connection with the view screen props (see, e.g., the avatars of Art and Dan in FIG. 4); para. [0086]).
Leacock does not explicitly teach the second availability mode different from the first availability mode; the second appearance attribute different from the first appearance attribute.
However, Lee teaches determine a first availability status and a second availability status for the user (i.e. fig. 5, contact listings 502 can display the states of the user's contacts as states 504. For example, state 504 can appear as a green, red or yellow dot depending on whether the state of a contact is "available," "away," or "idle," respectively; para. [0054]), wherein: 
the first availability status corresponds to an availability of the user with respect to the first additional user and is representative of a first availability mode of a plurality of selectable availability modes (i.e. fig. 5, contact listings 502 can display the states of the user's contacts as states 504. For example, state 504 can appear as a green, red or yellow dot depending on whether the state of a contact is "available," "away," or "idle," respectively; para. [0054]), and 
the second availability status corresponds to an availability of the user with respect to the second additional user and is representative of a second availability mode of the plurality of selectable availability modes (i.e. fig. 5, contact listings 502 can display the states of the user's contacts as states 504. For example, state 504 can appear as a green, red or yellow dot depending on whether the state of a contact is "available," "away," or "idle," respectively; para. [0054]), the second availability mode different from the first availability mode (i.e. display screen 600 can include "CUSTOMIZED INFORMATION" option 604, which can allow the communications device to customize the display of the user's information for subsets of contacts (e.g., individual contacts or groups of contacts) in contact listings 502 (FIG. 5). For example, the user may want to appear "away" to his boss and "available" to everyone else on his contact list. In response to the user selecting "CUSTOMIZED INFORMATION" option 604, the communications device can provide options for the user to customize the information displayed to subsets of contacts. A more detailed description of "CUSTOMIZED INFORMATION" option 604 is provided in FIG. 10; para. [0064]); and  
applying, based on the first availability status, a first appearance attribute to the first profile icon, the first appearance attribute configured to indicate an availability of the user for impromptu communications and for formally-initiated communication sessions with respect to the first additional user (i.e. fig. 5, contact listings 502 can display the states of the user's contacts as states 504. For example, state 504 can appear as a green, red or yellow dot depending on whether the state of a contact is "available," "away," or "idle," respectively; para. [0054]), and 
applying, based on the second availability status, a second appearance attribute to the second profile icon, the second appearance attribute different from the first appearance attribute (i.e. display screen 600 can include "CUSTOMIZED INFORMATION" option 604, which can allow the communications device to customize the display of the user's information for subsets of contacts (e.g., individual contacts or groups of contacts) in contact listings 502 (FIG. 5). For example, the user may want to appear "away" to his boss and "available" to everyone else on his contact list. In response to the user selecting "CUSTOMIZED INFORMATION" option 604, the communications device can provide options for the user to customize the information displayed to subsets of contacts. A more detailed description of "CUSTOMIZED INFORMATION" option 604 is provided in FIG. 10; para. [0064]) and configured to indicate an availability of the user for impromptu communications and for formally-initiated communication sessions with respect to the second additional user (i.e. fig. 5, contact listings 502 can display the states of the user's contacts as states 504. For example, state 504 can appear as a green, red or yellow dot depending on whether the state of a contact is "available," "away," or "idle," respectively; para. [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Leacock to include the feature of Lee. One would have been motivated to make this modification because it provides systems and methods for intelligent communications between devices, in which the system can select appropriate communication modes for incoming communications requests based on a user's preferences and availability.

Claim 21: Leacock and Lee teach the method of claim 1. Leacock does not explicitly teach wherein the determining of the first availability status and the second availability status includes detecting user input provided by the user with respect to a graphical user interface configured to allow the user to input different availability statuses with respect to different users.
However, Lee further teaches wherein the determining of the first availability status and the second availability status includes detecting user input provided by the user with respect to a graphical user interface configured to allow the user to input different availability statuses with respect to different users (i.e. display screen 600 can include "CUSTOMIZED INFORMATION" option 604, which can allow the communications device to customize the display of the user's information for subsets of contacts (e.g., individual contacts or groups of contacts) in contact listings 502 (FIG. 5). For example, the user may want to appear "away" to his boss and "available" to everyone else on his contact list. In response to the user selecting "CUSTOMIZED INFORMATION" option 604, the communications device can provide options for the user to customize the information displayed to subsets of contacts. A more detailed description of "CUSTOMIZED INFORMATION" option 604 is provided in FIG. 10; para. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Leacock to include the feature of Lee. One would have been motivated to make this modification because it provides systems and methods for intelligent communications between devices, in which the system can select appropriate communication modes for incoming communications requests based on a user's preferences and availability.

Claim 22: Leacock and Lee teach the method of claim 21. Leacock does not explicitly teach wherein the graphical user interface is configured to allow the user to input the different availability statuses with respect to where the different users fit in a hierarchy.
However, Lee further teaches wherein the graphical user interface is configured to allow the user to input the different availability statuses with respect to where the different users fit in a hierarchy (i.e. display screen 600 can include "CUSTOMIZED INFORMATION" option 604, which can allow the communications device to customize the display of the user's information for subsets of contacts (e.g., individual contacts or groups of contacts) in contact listings 502 (FIG. 5). For example, the user may want to appear "away" to his boss and "available" to everyone else on his contact list. In response to the user selecting "CUSTOMIZED INFORMATION" option 604, the communications device can provide options for the user to customize the information displayed to subsets of contacts. A more detailed description of "CUSTOMIZED INFORMATION" option 604 is provided in FIG. 10; para. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Leacock to include the feature of Lee. One would have been motivated to make this modification because it provides systems and methods for intelligent communications between devices, in which the system can select appropriate communication modes for incoming communications requests based on a user's preferences and availability.


8.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leacock et al. (U.S. Patent Application Pub. No. US 20160163070 A1) in view of Lee (U.S. Patent Application Pub. No. US 20090170480 A1) in view of Gale (U.S. Patent Application Pub. No. US 20200351224 A1).

Claim 3: Leacock and Lee teach the method of claim 2. Leacock further teaches wherein the first appearance attribute includes a border that extends at least partially around the image representing the user in the first profile icon; and the second appearance attribute includes a border that extends at least partially around the image representing the user in the second profile icon (i.e. fig. 4, When a communicant's speakers are on, the headphones graphic 338 is present (see sprites Art, Carl, and Dan) and, when a communicant's speakers are off, the headphones graphic 338 is absent (see sprites Beth and Ed); para. [0083]).
Leacock does not explicitly teach a first and second color of a border, the second color different from the first color.
However, Gale teaches wherein the first appearance attribute includes a first color of a border that extends at least partially around the image representing the user in the first profile icon; and wherein the second appearance attribute includes a second color of a border that extends at least partially around the image representing the user in the second profile icon, the second color different from the first color (i.e. fig. 9, the setting of the first region 216 and second region 218 can be implemented as setting the appearance of the first region 216 as a first combination color-pattern among a first group of combination color-patterns and setting the appearance of the second region 218 as a second combination color-pattern among a second group of combination color-patterns; para. [0050]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Leacock and Lee to include the feature of Gale. One would have been motivated to make this modification because it improves the user experience in receiving presentation of current presence status and current responsiveness status of user-specifiable persons, and of persons identified and listed to the user through automatic requirement-based personnel list construction.

Claim 13: Leacock and Lee teach the system of claim 12. Leacock further teaches the first profile icon indicates and the second profile icon each indicates an identity of the user (i.e. fig. 4, each communicant is represented graphically by a respective circular sprite (or avatar) that is associated with a respective user name of the communicant (i.e., “Art,” “Beth,” “Carl,” “Dan,” “Ed,” “Fran,” and “Garth”) and an optional status line that includes additional information about the communicant, such as location of presence (e.g., a virtual area application or a zone of that sever application); para. [0082]), the identity indicated by an image representing the user included within the first and second profile icons (i.e. fig. 4, each communicant is represented graphically by a respective circular sprite (or avatar) that is associated with a respective user name of the communicant (i.e., “Art,” “Beth,” “Carl,” “Dan,” “Ed,” “Fran,” and “Garth”); para. [0082]); the first profile icon indicates the first availability status of the user based on a border that extends at least partially around the image representing the user in the first profile icon (i.e. fig. 4, When a communicant's speakers are on, the headphones graphic 338 is present (see sprites Art, Carl, and Dan) and, when a communicant's speakers are off, the headphones graphic 338 is absent (see sprites Beth and Ed); para. [0083]); and the second profile icon indicates the second availability status of the user based on a border that extends at least partially around the image representing the user in the second profile icon (i.e. fig. 4, When a communicant's speakers are on, the headphones graphic 338 is present (see sprites Art, Carl, and Dan) and, when a communicant's speakers are off, the headphones graphic 338 is absent (see sprites Beth and Ed); para. [0083]).
Leacock does not explicitly teach a first and second color of a border, the second color different from the first color.
However, Gale teaches the first profile icon indicates the first availability status of the user based on a first color of a border that extends at least partially around the image representing the user in the first profile icon; and the second profile icon indicates the second availability status of the user based on a second color of a border that extends at least partially around the image representing the user in the second profile icon, the second color different from the first color (i.e. fig. 9, the setting of the first region 216 and second region 218 can be implemented as setting the appearance of the first region 216 as a first combination color-pattern among a first group of combination color-patterns and setting the appearance of the second region 218 as a second combination color-pattern among a second group of combination color-patterns; para. [0050]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Leacock and Lee to include the feature of Gale. One would have been motivated to make this modification because it improves the user experience in receiving presentation of current presence status and current responsiveness status of user-specifiable persons, and of persons identified and listed to the user through automatic requirement-based personnel list construction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Jhoney et al. (Pub. No. US 20120150789 A1), the composite availability state of the user may be presented differently depending on which type of person is interested in communicating with the user (e.g., supervisors, co-workers, team members, family, and friends). Thus, a user may only receive communications through available techniques from people that are of current interest to the user.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN H TRAN/Primary Examiner, Art Unit 2173